UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                     ______

                                        No. 20-1725
                                          ______

                 In re: WASHINGTON MUTUAL, INC., et al., Debtors


                                ALICE GRIFFIN, Appellant
                                        ______

                               (Del. D.C. No. 1-19-cv-00775)
                                          ______

 Present: SMITH, Chief Judge, MCKEE, AMBRO, JORDAN, SHWARTZ, KRAUSE,
   RESTREPO, BIBAS, PORTER, MATEY, PHIPPS and FISHER, Circuit Judges.
                                   ______

                           SUR PETITION FOR REHEARING
                                      ______

       The petition for rehearing filed by appellant, Alice Griffin in the above-entitled
case having been submitted to the judges who participated in the decision of this Court, it
is hereby ORDERED that the petition for rehearing by the panel is granted in part. See
I.O.P. 9.5.1 (petition for rehearing en banc is presumed to request both panel rehearing
and rehearing en banc). An erroneous citation in footnote 25 of the original opinion is
corrected in the amended opinion filed concurrently with this order. In all other respects,
the petition for panel rehearing is denied. The clerk is directed to re-enter the judgment
with the amended opinion.

       The petition for rehearing having been submitted to all the other available circuit
judges of the circuit in regular active service, and a majority of the judges of the circuit in
regular service not having voted for rehearing, the petition for rehearing by the Court en
banc is denied.


                                            BY THE COURT:


                                            s/ D. Michael Fisher
                                            Circuit Judge
Dated: March 23, 2021
Tmm/cc: Alice Griffin
Mark D. Collins, Esq.
Marcos A. Ramos, Esq.
Brian S. Rosen, Esq.
Amanda R. Steele, Esq.
William P. Bowden, Esq.
Lucas C. Townsend, Esq.